Citation Nr: 1640046	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder for the period prior to May 23, 2015.

2. Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder for the period beginning May 23, 2015.

3. Entitlement to an initial rating in excess of 10 percent for service-connected right ankle disability.

4. Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability for the period prior to May 23, 2015.

5. Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability for the period beginning May 23, 2015.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 2005 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD, a right ankle disability, and a lumbar spine disability, and assigned a 50 percent rating, a 10 percent rating, and a 10 percent rating, respectively.  The Veteran disagreed with the assigned ratings and perfected this appeal.

In a subsequent rating decision, the RO granted the Veteran's increase rating claim and assigned a 70 percent evaluation for the PTSD and a 20 percent evaluation for the lumbar spine disability, both effective May 23, 2013; this created a staged rating for both service-connected disabilities.  However, it is presumed that the Veteran was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating, the Veteran's increased rating claims remain in appellate statues.  

The Veteran was scheduled for a travel Board hearing on June 21, 2016.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran did not appear for the hearing. 

The issue of entitlement to an initial rating in excess of 10 percent for the right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD was manifest in occupational and social impairment with deficiencies in most areas; however total occupational and social impairment has not been shown.

2. For the period prior to October 9, 2012, the Veteran's lumbar spine disability was manifest by pain; flexion ranged from 70 degrees to 90 degrees, while extension remained at 30 degrees; however intervertebral disc syndrome (IVDS), incapacitating episodes, or flexion limited to between 30 degrees and 60 degrees have not been shown.

3. For the period beginning October 9, 2012, the Veteran's lumbar spine disability was manifest by pain, flexion limited to 50 degrees, extension limited to 10 degrees, and a diagnosis of IVDS with incapacitating episodes; however the evidence does not demonstrate flexion limited to 30 degrees, ankylosis of the entire lumbar spine, or incapacitating episodes of at least four weeks.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for an initial rating in excess of 10 percent for the lumbar spine disability for the period prior to October 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.71a, Diagnostic Code 5243 (2015).

4. For the period beginning October 9, 2012, the criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims arise from an appeal of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records, the Veteran's Social Security records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in February 2008, August 2009, October 2012, November 2012, May 2013, and June 2013.  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

PTSD

As noted above, the Veteran's service-connected PTSD was initially rated 50 percent disabling; a subsequent rating decision granted a 70 percent rating, effective in May 2013.  The Veteran contends that he is entitled to a 100 percent schedular rating.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

Here, the Veteran's GAF score ranged from 45 to 50.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

In a 2009 VA examination, the Veteran reported the following symptoms: insomnia, night sweats, flashbacks, reclusiveness, short term memory issues, irritability, difficulty concentrating, hyper vigilance, increased startle reflex, and anger.  He also indicated that he had trust issues and described himself as emotionally unavailable.  The examiner diagnosed PTSD and noted that the Veteran's family relationships were suffering due to emotional unavailability.  The examiner assigned a GAF score of 45 and  indicated that Veteran's psychosocial function was impaired due to his inability to have loving feelings and his difficulty in social situations.  Overall, the examiner opined that the Veteran's PTSD resulted in deficiencies in his work, school, family relationships, judgment, thinking and mood.  See VA Examination dated February 9, 2008.

In a May 2008 letter, the Veteran's licensed clinical social worker, W.B.B., reported that the Veteran's PTSD manifest in sleep walking, nightmares, anger, hyper vigilance, avoidance of crowds, auditory hallucinations, difficulty relaxing, homicidal ideations toward other drivers on the road.  See Letter from LCSW W.B.B. dated May 6, 2008.

In a November 2008 VA treatment note, the Veteran endorsed poor sleep and poor concentration.  He also reported plans to start college and that he enjoyed fishing.  The Veteran also stated that he stopped drinking alcohol in October 2006.

At an August 2009 VA examination, the Veteran reported being married with two children from previous relationships.  He stated that his social life was limited to talking to some of his service friends occasionally, and fishing.  The examiner noted that the Veteran's functioning was marginal at best due to his limited range of interests and limited social contact.  The Veteran did not endorse hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The examiner opined that the Veteran's PTSD did not result in total occupational or social impairment, nor were there deficiencies in the areas of judgment, thinking, relations, work, mood or school.  

Session notes from LCSW L.M., dated October 2012, demonstrate that the Veteran's PTSD symptoms include depression, anxiety, difficulty concentrating, hallucinations, anger, insomnia, nightmares, sleep apnea, and flashbacks.  The Veteran, at times, went without sleep for two or three nights at a time.  He often avoided crowds and reported episodes of dissociation, where he stared at walls.  He lost interest in activities he previously found to be enjoyable and coped with his symptoms by "shutting down."  LCSW L.M. opined that the Veteran's PTSD symptoms were severe and interfered with his ability to perform activities of daily living.  

At a June 2012 Social Security psychiatric evaluation, the Veteran reported the following symptoms: unwanted memories, intrusive thoughts, nightmares, hyper alert, hyper vigilance, loss of concentration, easily angered, and irritability.  He reported that he had very few friends, but described his marriage as stabled.  The clinician assigned a GAF score of 50. 

In a November 2012 VA examination, the Veteran reported the following symptoms: intrusive memories, nightmares, flashbacks, hallucinations, avoidance, hyper arousal, trouble sleeping, irritability, difficulty concentrating, mild memory loss, difficulty establishing and maintaining effective relationships, impaired impulse control, and hyper vigilance.  As for the Veteran's social history, the examiner noted that the Veteran had been married for six years; he did not have contact with his children at the time.  His leisure activities included going for walks, watching television and traveling.  He reported having one close friend.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

In a May 2013 VA examination, the Veteran's symptoms were noted as re-experiencing in-service horror, flashbacks, avoidance, feeling detached, increased arousal, difficulty sleeping, hyper vigilance, and difficulty concentrating.  

In a June 2013 Disability Benefits Questionnaire, the clinician noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships and difficulty adapting to stressful circumstances.  The Veteran's PTSD was manifest in occupational and social impairment with deficiencies in most areas.  See DBQ dated June 5, 2013; DBQ received January 28, 2014.

In a January 2014 DBQ, the Veteran's LCSW reported that the Veteran endorsed the following: social conflicts, uncontrolled anger outbursts, marital difficulties, isolation, avoidance, suicidal ideation, hallucination, memory loss, delusions, and flashbacks with severe dissociation.

Having considered all the evidence of record and the applicable law, the Board finds that based on the consistency demonstrated by the Veteran's disability picture, a 70 percent disability rating for the Veteran's PTSD is warranted for the entire appeal period.  The Veteran's PTSD has consistently manifest in hallucinations, flashbacks, nightmares, dissociation, mild memory loss, trouble sleeping, impaired judgement, and difficulty with his social relationships.  Such symptoms are adequately contemplated by the 70 percent evaluation criteria.

However, while a uniform 70 percent initial evaluation is warranted, the Board finds that the Veteran's symptoms are not characteristic of a disability picture that is contemplated by a 100 percent rating.  In this regard, as noted previously, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate total occupational and social impairment.  The Board notes that the Veteran does appear to demonstrate some symptoms which are examples support a 100 percent rating for PTSD, such as hallucinations and delusions.  However, the record does not indicate that such symptoms are persistent, as contemplated by the 100 percent rating criteria.  

In addition, the record shows that the Veteran has some inability to establish and maintain effective relationships.  Although the Veteran does not have contact with his children and at times reported having marital issues, he and his wife have been married for several years; in addition, the Veteran has reported have friends that he communicates with.  

Additionally, the Board notes that the Veteran was assigned GAF scores that, on average, were between 45 and 50.  A score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran's GAF scores are reflective of serious impairment of employment, for which the Veteran already receives total disability based on individual unemployability benefits.  However, these scores demonstrate some residual capacity to work and, thus, not total occupational impairment as contemplated in Diagnostic Code 9411.

The Board has considered the January 2014 DBQ, in which the Veteran's LCSW reported that his PTSD resulted in total occupational and social impairment.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board finds that any probative value of the LCSW's opinion is outweighed by that of the opinions of the several psychiatrists who have opined that the Veteran does not have total impairment, but rather impairment with reduced reliability or impairment resulting in deficiencies in most areas.  

The Board has considered the lay statements of record.  Both the Veteran and his wife have submitted statements, attesting to the severity of the Veteran's PTSD symptoms.  The Veteran and his wife are certainly competent to attests to observable symptoms within their purview.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, there is nothing in the record to call into question their credibility; their statements are consistent with the medical evidence of record.  However, the Board finds that all reported symptoms are adequately contemplated by the assigned 70 percent rating and do not warrant a 100 percent disability rating.  

In sum, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the appeal period in question.  Rather, the PTSD disability has been manifested by significant occupational and social impairment with deficiencies in most areas.  Consequently, despite the Veteran's contentions and taking into consideration his clinically significant distress and impairment, the weight of the evidence clearly indicates that a rating in excess of 70 percent for PTSD is not warranted.

Low Back Disability 

The Veteran's service-connected lumbar spine disability was initially rated 10 percent in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 (2015).

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that the Veteran has had two back surgeries related to his service-connected lumbar spine disability.  During the time of the surgeries and post-surgery convalescence, the Veteran was in receipt of a total temporary rating from August 11, 2010 to October 31, 2010 and again from September 22, 2011 to December 31, 2011.  As such, the following analysis will exclude the periods where the Veteran was in receipt of 100 percent rating.

For the reasons that follow, the Board finds that a 10 percent rating is warranted for the period prior to October 9, 2012; a 20 percent rating is warranted thereafter.

The Veteran's 10 percent evaluation was assigned based on the findings of a February 2008 VA examination, where the examiner noted degenerative changes of the lumbar spine.  Upon examination, the Veteran demonstrated flexion to 70 degrees and extension to 30 degrees.  The examiner indicated that there was no ankylosis of the spine.  

In September 2008 VA treatment note, the Veteran rated his low back pain as a 7 out of 10.  The Veteran was prescribed a back brace in January 2009.

At an August 2009 VA examination, the Veteran's flexion measured at 90 degrees, and his extension measured at 30 degrees; the Veteran reported no incapacitating episodes and no flare ups.

In July and early August 2010, the Veteran rated his back pain as ranging from 4 to 6 out of 10.  During flare ups, pain was 10 out of 10; flare ups occurred several times per week.  An x-ray of the spine showed degenerative disc disease, but no spondylolisthesis.  

Private treatment notes from April 2011 demonstrate significant in the Veteran's low back disability; the Veteran rated his pain as a 1 out of 10.  Subsequent records demonstrate an increase in back pain and discomfort.  See Private Treatment Notes dated August 24, 2011. 

Records after the Veteran's September 2011 surgery demonstrate various treatments, such as injections and physical therapy, in an attempt to alleviate the Veteran's back pain, all to no avail.  See Private Treatment Notes dated March 14, 2012 and June 30, 2012.

In an October 2012 VA examination, the Veteran was diagnosed with degenerative disc disease status post back surgeries.  At that time, the Veteran reported increased low back pain, dull ache in his low back, intermittent sharp pain depending on the activity, and increased stiffness in the mornings.  Upon examination, the Veteran's flexion measured at 50 degrees, while extension was 10 degrees.  There was no objective evidence of painful motion, and the Veteran was able to do repetitive testing with three repetitions with no additional limitation in range of motion.  The examiner noted that there was no IVDS; the Veteran regularly used a back brace.  The functional loss of the disability was less movement than normal, interference with sitting, standing, and weight bearing; however, there were no spams.  

The Veteran was afforded another VA examination in May 2013.  At that time, the Veteran reported having flare ups of pain, which he rated as 10 out of 10.  The flare ups were caused by changes in weather, moderate lifting, sitting too long, standing on a hard surface, and walking more than 150 yards.  Upon examination, the Veteran's flexion measured at 70 degrees, while extension was 20 degrees.  The examiner also noted IVDS, which incapacitating episodes of at least two weeks but less than four weeks over the past 12 months.  The Veteran regularly used a walking stick and a back brace for his disability.

Upon consideration of the evidence of record, the Board finds that a rating in excess of 10 percent for the low back disability is not warranted for the period prior to October 9, 2012.  During that time, the Veteran's low back disability was manifest by pain and discomfort.  However, on multiple occasions, flexion during this time was greater than 60 degrees.  In addition, treatment records during this time period demonstrate neither ankylosis nor a diagnosis of IVDS, which may warrant a higher rating.  In fact, both examination reports reflect that the Veteran was able to perform all his range of motion exercises despite his movement being restricted and limited.  As such, the medical evidence of record does not show the Veteran's entire spine to be ankylosed in an unfavorable position.  

The Board further finds that a 20 percent rating, and no more, is warranted for the period beginning October 9, 2012.  At this time, the Veteran demonstrated forward flexion limited to less than 60 degrees, which the explicit criteria under38 C.F.R. § 4.71a, Diagnostic Code 5243.  Again, during this period, there is no evidence that the Veteran's lumbar spine was ankylosed in an unfavorable position.  In addition, there is no evidence that the Veteran had incapacitating episodes with a total duration of at least six weeks during the past 12 months, which would warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  Here, the examiner specifically found that repetition on the range of motion did not increase any of these symptoms.  Consequently, a higher rating is not warranted on this basis.

The Board recognizes the lay statements of the Veteran and his wife, attesting to his constant pain and discomfort, and his difficulty with certain daily living needs.  Again, the Board finds that both the Veteran and his wife are competent and credible in their statements.  See Layno, Jandreau, supra.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, include the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiners took into consideration the Veteran's reported symptomatology when conducting the examinations.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 10 percent for the period prior to October 9, 2012, and in excess of 20 percent thereafter.

With respect to any neurological complications, the Board notes that the Veteran is receipt of service connection for bilateral radiculopathy.  Thus, consideration of the neurological symptoms is not necessary.

In sum, the Board finds that a rating in excess of 10 percent for the period prior to October 9, 2012, and 20 percent thereafter is not warranted.

Extraschedular Consideration

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the rating schedule is adequate to evaluate the Veteran's PTSD and low back disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial 70 percent rating for PTSD throughout the appeal period is granted.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for low back disability for the period prior to October 9, 2012 is denied.

Entitlement to a rating in excess of 20 percent for low back disability for the period beginning October 9, 2012 is denied.


REMAND

The Board finds that additional develop is necessary for the remaining issue before appellate adjudication.

The Veteran is seeking a rating in excess of 10 percent for his right ankle disability.  The Veteran's last VA examination related to this disability was in May 2013.  Since that time, the medical evidence of record demonstrates a worsening of the Veteran's condition.  See Private Treatment Record dated October 17, 2013.  Another examination is necessary to determine the current severity of the Veteran's service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's right ankle disability.

2. After records development is complete, schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The examiner should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claim file or the alternative, the actual claims file, should be made available for the examiner to review.

3.  After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


